 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) dated as of November 12, 2015,
by and among Breakthrough Products, Inc., a Delaware corporation (the
“Company”), URX ACQUISITION TRUST, a Delaware statutory trust, (the “Trust”),
Jordan Eisenberg, the chief executive officer and a shareholder of the Company
(“Eisenberg”), the other shareholders of the Company listed on Exhibit A
(Eisenberg and such other shareholders being sometimes collectively referred to
as the “Sellers,” and individually as a “Seller”), and Synergy CHC Corp., a
Nevada corporation (the “Buyer”). Company, Trust, Sellers, and Buyer are
sometimes referred to collectively as the “Parties” and individually as a
“Party”.

 

BACKGROUND

 

Sellers, either directly or indirectly, collectively own all of the issued and
outstanding capital stock of the Company.

 

The Company, operating as UrgentRx, is engaged in the business of developing and
selling medications for headache, heart burn, allergy attack, ache and pain, and
upset stomach in the form of powders (the “Products”) (the Products and the
business related to the manufacture, sale, marketing and distribution of the
Products is collectively the “Business”).

 

Buyer desires to purchase all of the outstanding capital stock of the Company
(the “Stock Purchase”), and Sellers desire to sell such outstanding capital
stock to Buyer, in each case upon the terms and subject to the conditions set
forth in this Agreement.

 

The Trust was formed for the sole purpose of holding, collecting, and managing
the Purchase Consideration (as defined below) payable with respect to the Stock
Purchase (including voting the shares issued as purchase price consideration and
exercising all shareholder rights with respect thereto while being held by the
Trust), enforcing the rights of the Sellers with respect to this Agreement,
payment of any expenses and any liabilities of the Sellers under this Agreement,
and distributing the assets of the Trust to the Sellers.

 

In consideration of the foregoing and the respective covenants and agreements
hereinafter contained, the Parties hereto hereby agree as follows:

 

1. Definitions. As used in this Agreement (including the recitals and Disclosure
Schedules hereto), the following selected terms shall have the following
meanings (such meanings to be applicable equally to both singular and plural
forms of the terms defined):

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena
or investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether formal or informal, whether public or private and whether at
law or in equity;

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by Contract or otherwise) of such
Person;

 

  1 

   

 

“Closing” shall mean the consummation of the transactions contemplated by this
Agreement;

 

“Code” means the Internal Revenue Code of 1986, as amended;

 

“Commercially Reasonable Efforts” means the commercially reasonable efforts that
a prudent Person desirous of achieving a result and having an incentive to and
interest in achieving such result would use to achieve that result as
expeditiously as reasonably possible under the circumstances;

 

“Company Equityholder” means the holder of any capital stock of the Company or
any options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other Contracts or commitments that could require the
Company to issue, sell, or otherwise cause to become outstanding any of its
capital stock;

 

“Contract” means any agreement, contract, indenture, instrument, obligation,
promise or undertaking (whether written or oral and whether express or implied)
that is legally binding;

 

“Customers” means all of the customers of Company during each of Company’s 2012,
2013, and 2014 fiscal years and during the period ended as of September 30,
2015;

 

“Disclosure Schedules” means the disclosure letter delivered by Sellers
concurrently with the execution and delivery of this Agreement;

 

“Employee” means an employee of Company employed in connection with the
Business;

 

“Employee Benefit Plan” means any pension, profit sharing, retirement, deferred
compensation, stock purchase, stock option or other equity based compensation
plans, incentive, bonus, vacation, employment agreement, independent contractor
agreement, severance, disability, hospitalization, sickness, death, medical
insurance, dental insurance, life insurance and any other material employee
benefit plan (whether provided on a funded or unfunded basis, or through
insurance or otherwise), agreement, program, policy, trust, fund, Contract or
arrangement;

 

“Environmental Laws” means all Laws concerning pollution or protection of the
environment and natural resources, including without limitation all those
relating to the presence, use, production, generation, handling, transportation,
treatment, storage, control or cleanup of any hazardous materials, substances or
wastes, pesticides, pollutants or byproducts, asbestos, polychlorinated
biphenyls, or radiation, each as amended and as now or hereafter in effect;

 

“Fundamental Representations” shall mean the representations and warranties set
forth in (i) Sections 3(a), 3(b), 3(c), and 3(d); (ii) Sections 4(a), 4(c),
4(d), and 4(e); (iii) Sections 5(a), 5(b), 5(c), 5(d), 5(g), 5(h), (5(i) and
5(j); and Sections 6(a), 6(b), 6(c), and 6(d).

 

  2 

   

 

“Government” shall mean any agency, division, subdivision, audit group or
procuring office of the Government of the United States, any state of the United
States, including the employees or agents thereof;

 

“Guarantee” means any Contract of guarantee, indemnification, assumption or
endorsement or any other like commitment of the obligations, liabilities (fixed,
contingent or otherwise) or indebtedness of another Person;

 

“Intellectual Property” means all intellectual property rights whether
protected, created or arising under the Laws of the United States or any other
jurisdiction, including the following: (i) patents and patent applications; (ii)
trademarks and service marks, including all applications and registrations and
goodwill related to the foregoing; (iii) copyrights, including all applications
and registrations related to the foregoing (including, without limitation, for
all designs); (iv) Internet domain names; (v) telephone numbers, electronic mail
addresses and social media accounts and registrations, including but not limited
to accounts and registrations with Facebook, LinkedIn, Twitter, and other
similar services; and (vi) trade secrets, know-how, ideas, creative works,
inventions, discoveries, methods, processes, technical data, specifications,
research and development information, technology, software or computer programs,
and data base;

 

“Knowledge of Company” or “Company’s Knowledge” or a similar phrase shall mean,
with respect to any matter, the actual knowledge the Eisenberg, Lynn Millheiser
(COO), Kimber Ward (VP Marketing), and Genevieve Bucsek (Controller), or facts
regarding such matter which reasonably should have been known by such persons
after making a diligent inquiry with respect to such matter;

 

“Laws” means all statutes, laws, codes, ordinances, regulations, rules, orders,
judgments, writs, injunctions, acts or decrees of any Government entity;

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including without limitation any liability
for Taxes;

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or other) or conditional sale agreement, and including claims on
title and liens in favor of contractors, carriers, warehousemen, mechanics,
materialmen, and subcontractors and statutory or common law liens to secure
claims for labor, materials or supplies, and other similar liens and
encumbrances;

 

“Material Adverse Effect” shall mean, when used in connection with an entity
means any change, event, circumstance, condition or effect that is or is
reasonably likely to be, individually or in the aggregate, materially adverse
to: (i) the condition (financial or otherwise), capitalization, properties,
prospects, products, assets (including intangible assets), Intellectual
Property, liabilities, business, operations or results of operations of such
entity and its subsidiaries, taken as a whole, or (ii) such entity’s ability to
consummate the Stock Purchase or to perform its obligations under this
Agreement;

 

  3 

   

 

“Material Adverse Event” means any untoward or negative occurrence (including,
without limitation, physical injury) related to the Business or the use of the
Products that would result in a Material Adverse Effect;

 

“Person” shall mean and include any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
and any other unincorporated organization or Government;

 

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the
Code;

 

“Taxes” shall mean (i) all federal, state, local or foreign taxes, including,
but not limited to, income, gross income, gross receipts, capital, production,
excise, employment, sales, use, transfer, transfer gain, ad valorem, premium,
profits, license, capital stock, franchise, severance, stamp, withholding,
Social Security, employment, unemployment, disability, worker’s compensation,
payroll, utility, windfall profit, custom duties, personal property, real
property, environmental, registration, alternative or add-on minimum, estimated
and other taxes, governmental fees or like charges of any kind whatsoever, and
(ii) any interest, penalties, fines, loss, damages, liability, expense or
additions thereto whether disputed or not; and (iii) any transference liability
in respect of any items described in clauses (i) or (ii) payable by reason of
contract assumption, transference liability, operation of law, or otherwise;

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement relating to any taxes, including any schedule or
attachment thereto and including any amendment therof;

 

“Transaction Documents” shall mean this Agreement, the Share certificates, and
the other exhibits and schedules hereto and thereto, and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any Party in connection with the transactions contemplated to be consummated
pursuant to any of the foregoing.

 

2. Stock Purchase.

 

(a) Purchase and Sale of the Company’s Capital Stock. Upon the terms and subject
to the conditions herein set forth, Sellers agree to sell, convey, transfer,
assign and deliver to Buyer, and Buyer agrees to purchase and accept from
Sellers, at the Closing, all of the issued and outstanding capital stock of the
Company (the “Shares”).

 

(b) Consideration.

 

(i) Upon the terms and subject to the conditions set forth in this Agreement, in
reliance on the representations, warranties, covenants and agreements of Sellers
contained herein, the consideration payable to Sellers for the Stock Purchase
shall be the right to receive the corpus of the Trust pursuant to the governing
documents of the Trust.

 

  4 

   

 

(ii) In consideration of the Stock Purchase, Buyer shall:

 

1.Issue and deliver to the Trust for the benefit of the Sellers Six Million
(6,000,000) shares of the common stock of Buyer, with a deemed value of $0.85
per share (the “Equity Consideration”); and

 

2.Following the first Five Million Dollars ($5,000,000) in gross sales of the
Products by Buyer or its Affiliates (including the Company), on a quarterly
basis for a period of seven (7) years from the date of this Agreement, pay a
royalty to the Trust for the benefit of the Sellers equal to five percent (5%)
of gross sales of the Products by Buyer or its Affiliates (including the
Company) (the “Royalty Consideration” and together with the Equity
Consideration, the “Purchase Consideration”). For purposes of clarity, the $5
million gross sales threshold before Royalty Consideration becomes due and
payable shall only apply once during the seven year period when Royalty
Consideration is or may become due and payable by Buyer.

 

(c) Closing. The Closing will take place contemporaneously with the execution of
this Agreement at the offices of Smith, Gambrell & Russell, LLP, 1230 Peachtree
Street, N.E., Suite 3100, Atlanta, Georgia 30309. The Parties agree that the
Closing may occur electronically through the delivery of facsimile or electronic
copies of any and all other ancillary documents or documents required to be
delivered under the terms of this Agreement, unless specifically set forth
herein.

 

(d) Closing Deliverables. At the Closing:

 

(i) Each Seller will deliver to Buyer either (i) the certificates representing
all of the Shares owned by such Seller, duly endorsed in blank or with
appropriate stock powers with respect thereto duly endorsed in blank, or (ii) if
such certificates are not available at Closing, stock powers for such
unavailable certificates, duly endorsed in blank. All certificates will be
delivered to Buyer no later than ten (10) days following the Closing. If any
certificates cannot be located, such Seller will deliver to the Buyer, no later
than ten (10) days following the Closing, an affidavit of such Seller reasonably
satisfactory to Buyer stating that the certificates representing all of the
Shares owned by such Seller have been lost, stolen or otherwise cannot be
located.

 

(ii) The Company will deliver to Buyer evidence that the officers and directors
of the Company in office immediately prior to the Closing have resigned as
officers and directors of the Company effective as of the Closing, unless
otherwise requested by Buyer; excluding Jordan Eisenberg, who shall have entered
into an employment agreement with the Company.

 

(iii) The Company will deliver to Buyer evidence that the Shares can be
transferred from the Sellers to Buyer free from any rights of first refusal,
registration rights, rights of co-sale or other restrictions or conditions
relating to transfer of the Shares.

 

(iv) The Company will deliver to Buyer evidence that all options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other Contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any of its capital stock have been
terminated.

 

  5 

   

 

(v) The Company will deliver to Buyer a Release Agreement in the form of Exhibit
B duly executed by each Company Equityholder who is not also a Seller.

 

(vi) The Company will deliver to Buyer a certificate executed by the authorized
person of the Company certifying as to the truthfulness, completeness and
accuracy of attached copies of resolutions of the directors and shareholders of
the Company authorizing this Agreement and the transactions contemplated hereby;
and such other documents relating to the transactions contemplated by the
Transaction Documents to be consummated at the Closing as counsel to Buyer shall
reasonably request in order to complete the Stock Purchase by Buyer.

 

(vii) The Company will deliver to Buyer a certificate of the State of Delaware
dated reasonably close to the Closing Date, as to the legal existence and good
standing of Company in Delaware.

 

(viii) The Trust will deliver to Buyer its duly executed governing
instrument(s).

 

(ix) The Trust will deliver to Buyer a certificate executed by its trustee,
certifying the satisfaction by the Company of the conditions specified in
Section 5 and certifying as to the truthfulness, completeness and accuracy of
attached copies the Trust Documents (as defined below) authorizing this
Agreement and the transactions contemplated hereby; and such other documents
relating to the transactions contemplated by the Transaction Documents to be
consummated at the Closing as counsel to Buyer shall reasonably request in order
to complete the Stock Purchase by Buyer.

 

(x) Buyer shall issue and deliver to the Trust for the benefit of the Sellers
the Equity Consideration.

 

3. Representations And Warranties Of Sellers. As a material inducement to Buyer
to enter into this Agreement and to consummate the transactions contemplated
hereby, each Seller severally represents and warrants to the Buyer that the
statements contained in this Section 3 are true and correct as of the date
hereof, with respect to itself, except as set forth in the Disclosure Schedules.

 

(a) Authority of Sellers. Each Seller has all requisite power and authority to
enter into the Transaction Documents to which such Seller is a party and to
carry out such Seller’s obligations thereunder. The execution and delivery of
the Transaction Documents and the performance of each Seller’s obligations
thereunder have been duly authorized by all necessary corporate, shareholder,
partnership or member action of such Seller (if such Seller is a corporation or
an entity with shareholders, partners or members), and no other proceedings on
the part or in respect of such Seller is necessary to authorize such execution,
delivery and performance. The Transaction Documents to which a Seller is
identified as a party thereto have been duly executed by or on behalf of such
Seller and assuming due authorization, execution and delivery by the other
parties thereto, constitute such Seller’s valid and binding obligations,
enforceable against such Seller in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
generally and except for the limitations imposed by general principles of
equity.

 

  6 

   

  

(b) No Conflicts; Consents. The execution, delivery and performance by Seller of
the Transaction Documents to which such Seller is a party does not and will not:
(a) result in a violation or breach of any provision of the governing documents
of Seller, if applicable; (b) result in a violation or breach of any provision
of any Law or Governmental order, judgment or decree applicable to Seller; or
(c) require the consent, notice or other action by any Person under, conflict
with, result in a violation or breach of, constitute a default under, or result
in the acceleration of any agreement to which Seller is a party. No consent,
waiver, approval, order, or authorization of, or registration, declaration, or
filing with, any court, administrative agency, or commission or other
governmental authority or instrumentality (“Governmental Entity”), or any other
Person, is required by or with respect to Seller in connection with the
execution and delivery of the Transaction Documents to which Seller is a party
or the consummation of the transactions contemplated hereby.

 

(c) Title to Shares. Seller is the legal owner of the number and class of the
Shares listed on Exhibit A hereto with respect to such Seller, free and clear of
all Encumbrances.

 

(d) Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to Seller’s knowledge, threatened against or
by Seller that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(e) Brokers. Except for Creo Capital Advisors LLC, who was hired by the Company,
no broker, finder, or investment banker is entitled to any brokerage, finder’s,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller.

 

4. Representations and Warranties of the Company. As a material inducement to
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, the Company represents and warrants to the Buyer that the
statements contained in this Section 4 are true and correct as of the date
hereof, except as set forth in the Disclosure Schedules.

 

(a) Corporate Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.
The organizational documents which have been furnished to Buyer reflect all
amendments made thereto at any time prior to the date of this Agreement and are
correct and complete. The minute books and other books and records of the
Company, to the extent such minutes exist, have been furnished to Buyer. The
Trust is a statutory trust duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation.

 

(b) Qualification to Do Business. The Company has full corporate power and
authority to carry on its business as now being conducted and is entitled to
own, lease, or operate the properties and assets now owned, leased, or operated
by it. The Company is qualified to do business, is in good standing, and has all
required and appropriate licenses in each jurisdiction except jurisdictions in
which failure to obtain or maintain such qualification, good standing, or
licensing would not, individually or in the aggregate, have a Material Adverse
Effect. The Company is duly qualified to conduct the Business as presently
conducted by the Company as a foreign corporation in the jurisdictions listed in
the Disclosure Schedule. No consent, waiver, approval, order, or authorization
of, or registration, declaration, or filing with, any Governmental Entity or any
other Person, is required to be made or obtained by the Company in connection
with the execution and delivery of this Agreement by the Company, or the
consummation by the Company of the transactions contemplated hereby, except for
such consents, authorizations, filings, approvals and registrations that, if not
obtained or made, would not have a Material Adverse Effect on the Company.

 

  7 

   

  

(c) Authorization and Validity of Agreement. The Company has all requisite power
and authority to enter into the Transaction Documents to which it is a party and
to carry out its obligations thereunder. The execution and delivery of the
Transaction Documents and the performance of the Company’s obligations
thereunder have been duly authorized by all necessary corporate action of the
Company, and no other proceedings on the part or in respect of the Company is
necessary to authorize such execution, delivery and performance. The Transaction
Documents to which the Company is a party have been duly executed by or on
behalf of the Company and assuming due authorization, execution and delivery by
the other parties thereto constitute the valid and binding obligations of, and
enforceable in accordance with their respective terms against, the Company,
except as may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
generally and except for the limitations imposed by general principles of
equity.

 

(d) No Conflict or Violation. Subject to obtaining any consents and approvals
identified in the Disclosure Schedules, the execution, delivery and performance
by the Company of the Transaction Documents to which it is a party does not and
will not (i)(A) conflict with or result in a breach of the terms, conditions, or
provisions of, (B) constitute a default under (whether with or without the
passage of time, the giving of notice or both), (C) give any third party the
right to modify, terminate or accelerate any obligation under, (D) result in a
violation of, or (E) require any consent, exemption or other action by or notice
or declaration to, or filing with, any third party of any Government Entity
pursuant to (1) any organizational documents of Company; (2) any provision of
law, rule or regulation, or any order, judgment or decree of any court or other
governmental or regulatory authority; or (3) any Contract, lease, sublease,
occupancy agreement, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which Company is a party or by
which Company is bound or to which any of Company’s properties or assets is
subject; (ii) result in the creation of any Lien or Tax upon the equity or
assets of Company; or (iii) otherwise interfere in any material manner with the
Business. All of the Contracts and Permits of Company will continue without
penalty, adjustment, breach of any such Contract or Permit, or the right of the
customer or any Governmental Entity to terminate or modify any such Contract or
Permit as a result of the Stock Purchase.

 

(e) Capitalization. The authorized capital stock of the Company, the issued and
outstanding shares of capital stock of the Company, and the par value per share
of all of the authorized capital stock of the Company, are set forth in the
Disclosure Schedule. All of the Shares are duly authorized, validly issued,
fully paid and nonassessable. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other Contracts or commitments that could require the Company to
issue, sell, or otherwise cause to become outstanding any of its capital stock.
Except as set forth in the Disclosure Schedule, there is no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to the Company. Except as described in the Disclosure
Schedule, there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the capital stock of the Company.
Following the Closing, Buyer may freely terminate any voting trusts, proxies, or
other agreements or understandings with respect to the voting of the capital
stock of the Company. All actions have been properly authorized such that the
Shares can be transferred to Buyer free from any rights of first refusal,
registration rights, rights of co-sale or other restrictions or conditions
relating to transfer of the Shares. All holders of Company capital stock are
able to receive the Equity Consideration by virtue of an exemption to the
Securities Act of 1933, as amended (the “1933 Act”).

 

  8 

   

  

(f) Assets. The Company has good and marketable title to, or a valid leasehold
interest in, all of its assets and properties, free and clear of all
Encumbrances, except those identified in the Disclosure Schedule, and except for
liens for Taxes not yet due and payable, and mechanics’ liens, materialmen’s
liens, and other liens arising by operation of law, which liens do not in any
case materially and adversely affect the Company’s title to its assets, the
Company’s use of its assets or the value of such assets. Except as set forth on
the Disclosure Schedule, the obligations giving rise to the Encumbrances
identified in the Disclosure Schedule may be prepaid at any time by the Company
without penalty, premium or other special charge Except as disclosed in the
Disclosure Schedule, to the Company’s Knowledge, the Company’s assets which are
tangible personal property are in reasonably good and serviceable condition,
normal wear and tear excepted, have been maintained in accordance with normal
industry practice, and are suitable for the purposes for which they are
presently used. The Company owns or leases all equipment or other tangible
assets that are necessary for the conduct of the Business as presently
conducted. No assets are used in the Business that are not owned or leased or
licensed by the Company and not included in the Assets. The Company operates no
business other than the Business and related activities.

 

(g) Subsidiaries. The Company does not own, directly or indirectly, any stock or
other interests in any other entity.

 

(h) Financial Statements. Set forth in the Disclosure Schedules and provided to
the Buyer are the Company’s most recent unaudited balance sheet, and unaudited
income statement, as of October 31, 2015 (the “Financial Statements”). The
Financial Statements have been prepared in accordance with Generally Accepted
Accounting Principles (“GAAP”), are complete and fairly represent in all
material respects all of the assets, liabilities, transactions, and results of
operations of the Business and the Company as of the dates thereof; subject,
however, to normal year-end adjustments consistent with past practice, and
further subject to the absence of footnotes, statements of cash flow, and
changes in equity. The Company shall have a minimum cash balance of One Million
Five Hundred Seventy-Five Thousand Dollars ($1,575,000) at Closing after payment
of, or reservation on the Financial Statements for, all debts, fees,
liabilities, payables, Taxes, claims, costs and expenses of or against the
Company including, without limitation, all costs, expenses, payables, debts and
liabilities arising out of the operations of the Company incurred or arising
prior to the Closing.

 

(i) Absence of Certain Changes or Events. Except as otherwise provided in the
Disclosure Schedule, since October 31, 2015, the Company has conducted the
Business only in the ordinary course consistent with past practices. Without
limiting the generality of the foregoing, since October 31, 2015, except as
disclosed pursuant to the Disclosure Schedule:

 





  9 

   

 

(i) there has been no increase in the compensation or benefits paid or payable
by the Company, other than in the ordinary course of business and consistent
with past practices, to any of its officers, directors, employees, agents,
consultants or shareholders, including any grant of severance or termination pay
to any director, officer or employee of the Company, or any deferred
compensation or similar agreement (or any amendment to any such existing
agreement) with any director, officer or employee of the Company;



 

(ii) there has been no declaration, setting aside, or payment of dividends or
distributions in respect of the capital stock of the Company, any split up or
other recapitalization in respect of the capital stock of the Company or any
direct or indirect redemption, purchase by the Company, or other acquisition by
the Company of any such capital stock, except dividends declared and paid, or
distributions made, prior to the Closing Date to Seller in the ordinary course
of business consistent with the past practices of the Company;

 

(iii) the Company has not waived or compromised any right of material value or
any payment, direct or indirect, of any material debt, liability, or other
obligation;

 

(iv) there has been no Material Adverse Effect on the Company;

 

(v) there has been no issuance, transfer, sale, or pledge by the Company of any
shares of its capital stock or other securities or any commitment, option,
right, or privilege under which the Company is or may become obligated to issue
any shares of its capital stock or other securities; there has been no
indebtedness for borrowed money incurred by the Company except such as may have
been incurred or entered into in the ordinary course of business; no loan has
been made or agreed to be made by the Company, nor has the Company become liable
or agreed to become liable as a guarantor with respect to any loan or other
indebtedness of the Company or Seller, or any third party;

 

(vi) the Company has not waived or compromised any right of material value or
any payment, direct or indirect, of any material debt, liability, or other
obligation;

 

(vii) there has been no sale, assignment, or transfer of, or royalty arrangement
with respect to the Company’s trade names, trademarks, service marks, domain
names, web addresses, copyrights (or any interest therein), patent, or logos of
material value, or any patent, trademark, service mark, domain name or web
address or copyright applications (or any interest therein) used (or that were,
or are intended to be used) in the operations of the Business;

 

(viii) there has been no sale, lease or disposition of, any material property or
asset, tangible or intangible, of the Company;

 

(ix) there has been no actual or, to the Company’s Knowledge, threatened
termination or loss of any (A) material contract, lease, license, permit or
other agreement to which the Company was or is a party other than terminations
of contracts upon completion of work; (ii) certificate, license, or other
authorization required for the continued operation by the Company of any
material portion of the Business; or (B) customer or other revenue source, which
termination or loss could reasonably be expected to result in loss or revenues
to the Company in excess of Twenty-five Thousand Dollars ($25,000.00) per year,
and there is no event known to the Company (including, without limitation, the
transactions contemplated hereby) that could reasonably be expected to result in
any such termination or loss;

 

  10 

   

  

(x) there has been no resignation or termination of employment of any key
officer or employee of the Company or, to any Company’s Knowledge, any impending
resignation or termination of employment of any such officer or employee;

 

(xi) there has been no agreement or commitment by the Company or Seller to do
any of the things described in this Section 4(i).

 

(j) Tax Matters.

 

(i) The Company has timely filed all material Tax Returns that it was required
to file. All such Tax Returns as so filed are materially accurate, and, to the
Company’s Knowledge, disclose all Taxes required to be paid for the periods
covered thereby. All material Taxes due and owing by the Company (whether or not
shown on any Tax Return) have been paid. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. There
are no Liens for Taxes (other than Taxes not yet due and payable) upon any of
the assets of the Company. The Company has withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party,
and all Tax Returns and forms required with respect thereto have been properly
completed and timely filed.

 

(ii) There is no material dispute or claim concerning any Tax liability of the
Company either (A) claimed or raised by any authority in writing or (B) to the
Knowledge of Company.

 

(iii) The Disclosure Schedule identifies all federal, state, local and foreign
income Tax returns filed with respect to the Company for taxable periods ended
on or after December 31, 2011, indicates those Tax Returns that have been
audited, and indicates those Tax Returns that currently are the subject of
audit. The Company has delivered to Buyer correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company since December 31, 2011. The
Company has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.

 

(iv) The Company has not made any material payments, is not obligated to make
any material payments, and is not a party to any agreement that under certain
circumstances (including without limitation the performance of the transactions
contemplated by this Agreement) could obligate it to make any material payments
that will not be deductible under Code section 280G. The Company is not a party
to any Tax allocation or sharing agreement. The Company (A) has not been a
member of an affiliated group (within the meaning of Code section 1504(a))
filing a consolidated federal income Tax Return (other than a group the common
parent of which was the Company) and (B) does not have any liability for the
Taxes of any Person under Regulations section 1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

 

  11 

   

  

(v) The unpaid Taxes of the Company (A) did not, as of the most recent fiscal
month end, exceed the reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the most recent Financial Statements (rather
than in any notes thereto) and (B) will not exceed that reserve as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of the Company in filing its Tax Returns.

 

(vi) The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code section 355 or Code section
361.

 

(vii) At all times since its formation, the Company has been classified as a
corporation for federal, state, local and foreign income Tax purposes.

 

(viii) The Company is not a “foreign person” as that term is used in Regulations
section 1.1445-2.

 

(k) Absence of Undisclosed Liabilities; Indebtedness. Except as identified
pursuant to the Disclosure Schedule, or reflected on the Financial Statements,
or incurred in the ordinary course of business, the Company has no indebtedness
or liability, absolute or contingent, involving, affecting or relating to the
Business or the Products.

 

(l) Intellectual Property.

 

(i) “IP Assets” shall mean all of the following materials owned or licensed by
the Company with respect to the Business: (A) the proprietary formulas for the
Products; (B) the domain names listed on Schedule 4(l) (collectively, the
“Domain Names”); (C) all the content on and accessible through the websites
associated with the Domain Names, including demos (collectively, the “Website
Content”); and (D) the entire Business marketing database consisting of all
available customer information and all marketing, advertising and promotional
materials, including logos, colors, videos, booklet designs, catalogs,
solicitations, email templates, advertisements and all other Business marketing
materials (whether in draft or final form) (collectively, the “Marketing
Materials”).

 

(ii) Schedule 4(l) lists all patented, registered, applied-for, and other
Intellectual Property used in the Business and all Intellectual Property of the
Company licensed to any third Person (collectively, the “Business Intellectual
Property”), including the registration and application information, date of
application or issuance and relevant jurisdiction as to each, and whether or not
the Business Intellectual Property is owned or licensed. Business Intellectual
Property that is licensed by the Company from a third party is “Licensed
Intellectual Property”.

 

(iii) The Company owns all right, title and interest in and to or has a valid
and enforceable license to use, all IP Assets, Business Intellectual Property,
and the Licensed Intellectual Property, free and clear of all Liens, and all
patented or registered Business Intellectual Property is valid and enforceable.
To the Company’s Knowledge, it has taken commercially reasonable steps to
maintain the confidentiality of all information that constitutes a trade secret
of the Business.

 

  12 

   

  

(iv) Except as set forth on Schedule 4(l), (A) the conduct of the Business,
including the delivery and distribution of the Products, has not infringed and
does not infringe on any Intellectual Property or any other proprietary rights
of any Person, including but not limited to the rights of privacy or publicity;
(B) to the Knowledge of the Company, no Person is infringing, violating or
misappropriating any Business Intellectual Property; (C) the Company has not
taken any action, or failed to take any action, during prosecution of any
application that could reasonably be expected to result in the invalidation or
unenforceability of any registered Business Intellectual Property; (D) the
Company is not currently a party to any pending suit, claiming any alleged
infringement or misappropriation of any Business Intellectual Property; (E) the
Company has not received within the prior three (3) years any written notice,
and is not currently a party to any pending suit, claiming any alleged
infringement or misappropriation of the Intellectual Property rights of other
Persons with respect to its or their use of Intellectual Property or the
Products; (F) the Company has not entered into any Contract that includes a
forbearance to sue or settlement Contract with respect to any Intellectual
Property and (G) the Company has not received any written notice of any claim
within the prior three (3) years, and is not currently a party to any pending
suit, which challenges the validity or enforceability of, the Company’s
ownership of or right to use, any Intellectual Property (excluding, for clarity,
office actions) or the Products. The Company has secured, and has in place a
policy to secure, valid written confidentiality Contracts and assignments of
Intellectual Property from all consultants, contractors, Employees and customers
who contribute or have contributed to the creation, conception, reduction to
practice or other development of any Intellectual Property developed on behalf
of Company.

 

(v) No Product provided or distributed by the Company in its conduct of the
Business: (A) violates any material Law; (B) includes any information or
material that, to the Knowledge of the Company, is defamatory; or (C) infringes
any right of privacy of any Person. Each Person whose name, image, voice or
likeness is incorporated into any Marketing Materials has executed a written
release consenting to the Company’s use of such Person’s name, image, voice
and/or likeness (as applicable) and releasing the Company from any claims with
respect thereto (a “Release”), each of such Releases are fully assignable to
Buyer without further consent of any Person.

 

(vi) The Company has operated the Business and provided all Products in
compliance with any posted privacy policies and all applicable Laws relating to
privacy, data protection, anti-spam, telemarketing, personally identifiable
information and similar consumer protection Laws (“Information Privacy Laws”).
The Company has not received written notice of any claims or been charged with
violation of any Information Privacy Law. To the Knowledge of Company, the
Company is not under investigation with respect to any violation of any
Information Privacy Laws.

 

  13 

   

  

(m) Compliance with Law. Except as identified in the Disclosure Schedule, the
manufacture and sale of the Products and the operation of the Business has been
conducted in material compliance with all applicable material Laws and other
requirements of all courts and other governmental or regulatory authorities
having jurisdiction over the Company and its assets, properties and operations.
Except as set forth in the Disclosure Schedule, the Company has not received
notice of any violation (or possible violation) of any such Law or other legal
requirement, and the Company is not in default with respect to any order, writ,
judgment, award, injunction or decree of any federal, state or local court or
Governmental Entity or regulatory authority, applicable to the Company, the
Business, the Products or the Shares. Without limiting the foregoing, the
Company has not received any warning letter or untitled letter, report of
inspectional observations, including FDA Form 483s, establishment inspection
reports, notices of violation, clinical holds, enforcement notices or other
documents from the FDA or any other similar Governmental entity or any
institutional review board or independent ethics committee alleging a lack of
material compliance by Company with any Laws. The Company holds all Permits
required for the conduct of the Business and the ownership of its properties
except where the absence thereof would not result in a Material Adverse Effect.
No written notices have been received by the Company alleging the failure to
hold any Permit. The Company is in material compliance with all terms and
conditions of all such Permits. All of such Permits shall be available for use
by Buyer immediately after the Closing. Without limiting the foregoing, the
Company has not received any warning letter or untitled letter, report of
inspectional observations, establishment inspection reports, notices of
violation, clinical holds, enforcement notices or other documents from any
Governmental Entity or any institutional review board or independent ethics
committee alleging a lack of material compliance by Company with any Laws. No
“bulk sales” or similar Law applies to the transactions contemplated by this
Agreement.

 

(n) Litigation. Except as set forth on Schedule 4(n), there are no claims,
Actions, suits, proceedings, complaints or investigations pending or, to the
Knowledge of Company, threatened before any federal, state, provincial, court or
governmental or regulatory authority, domestic or foreign, or before any
arbitrator of any nature, brought by or against the Company or any of its
officers, directors, employees, agents or Affiliates, or the Sellers, involving,
affecting or relating to the Company, the Business, the Products, the Shares, or
the transactions contemplated by the Transaction Documents.

 

(o) Brokers. Except for Creo Capital Advisors LLC, who was hired by the Company,
no broker, finder, or investment banker is entitled to any brokerage, finder’s,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Company.

 

(p) Insurance. The Company is currently insured by insurers unaffiliated with
the Company with respect to its properties, assets and operation of the Business
in such amounts and against such risks which to the Knowledge of Company are
appropriate and customary for the type of business conducted by the Company with
customary deductibles and retained amounts. In addition, the Company has
maintained comparable insurance for all prior periods. With respect to each
insurance policy held by the Company (the “Insurance Policies”) (i) to the
Knowledge of Company such Insurance Policy is legal, valid, binding and in full
force and effect; (ii) the Company is not in default under such Insurance
Policy; and (iii) the Company has delivered a true and correct copy of such
Insurance Policy to Buyer. There are no claims by the Company pending under any
such Insurance Policies and the Company has not been informed that coverage has
been questioned, denied or disputed by the underwriters of such Insurance
Policies with respect to any such claims.

 

  14 

   

  

(q) Employment Matters.

 

(i) The Disclosure Schedule identifies all of the Employees as of the date
hereof, including for each such Employee: name, job title, FLSA classification,
work location (identified by street address), current compensation paid or
payable, all wage and fringe benefit arrangements. Except as set forth on the
Disclosure Schedule, each Employee is employed by the Company at will and may be
terminated by the Company without cause on thirty (30) days or less notice
without penalty or severance. To the Knowledge of Company, no Employee is a
party to, or is otherwise bound by, any Contract or arrangement, including any
confidentiality or non-competition Contract, that in any way adversely affects
or restricts the performance of such Employee’s duties. Each current Employee
has executed a nondisclosure and assignment-of-rights Contract for the benefit
of the Company vesting all rights in work product created by the Employee,
during the Employee’s employment or affiliation with the Company, in the
Company. To the Knowledge of Company and except as set forth in the Disclosure
Schedule, no Employee intends to terminate his or her employment with the
Company. In accordance with its normal payroll policies the Company has paid all
salaries, bonuses, commissions, wages, and severance that are owed to the
Employees as of the Closing and maintained adequate reserves, as reflected in
the Financial Statements, for all salaries, bonuses, commissions, wages, and
severance not yet due and payable as of the Closing. The Company is in
compliance, in all material respects, with all Laws governing the employment of
labor.

 

(ii) Except as identified in the Disclosure Schedule, to the Knowledge of
Company, each Employee is (i) a United States citizen, (ii) a lawful permanent
resident of the United States, or (iii) an alien authorized to work in the
United States either specifically for the Company or for any United States
employer. The Company is in compliance in all material respects with applicable
Law, has completed a Form I-9 (Employment Eligibility Verification) for each
Employee and each such Form I-9 has since been updated as required by applicable
Law and, to the Knowledge of the Company, is correct and complete as of the date
hereof.

 

(iii) The Company is in compliance, in all material respects, with all Laws
governing the employment of labor, including but not limited to, all such Laws
relating to wages, hours, leaves of absence, affirmative action, collective
bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding and/or Social
Security Taxes and similar Taxes, including, but not limited to, the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act, the Fair Labor Standards Act (29 U.S.C. 201, et seq.)
(“FLSA”), the Americans with Disabilities Act, the Sarbanes-Oxley Act of 2002,
the Worker Adjustment and Retraining Notification Act, as amended, the
Occupational Safety and Health Act, as amended, the Family and Medical Leave Act
(29 U.S.C. 2601, et seq.), as amended, the National Labor Relations Act of 1935,
as amended, Executive Order 11246 and any other executive orders or regulations
governing affirmative action, EEO and VETS-100 reporting obligations, the
Immigration Nationality Act (8 U.S.C. 1324a, et seq.), as amended, and all
similar applicable Laws (collectively the “Labor Laws”). The Company has, during
the five (5) year period prior to the date hereof, conducted the Business in
material compliance with all applicable Labor Laws. The Company has withheld all
amounts required by Law or Contract to be withheld from the wages or salaries of
its Employees and is not liable for the payment of any arrears of wages or other
Taxes, penalties, fines or other compensation of any kind, however designated,
for failure to comply with any of the foregoing. The Company has maintained
adequate and suitable records regarding the service of each Employee including
records of working time, where available. Each Employee of the Company has been
properly classified as “exempt” or “non-exempt” under the FLSA and all other
applicable Laws. The Company is not, and in the last three (3) years has not
been, a government contractor.

 

  15 

   

  

(iv) The Company has not at any time during the last three (3) years had, nor to
the Knowledge of Company is there now threatened, any walkout, strike, union
activity, picketing, work stoppage, work slowdown, any effort to organize or any
other similar occurrence or any attempt to organize or represent the labor force
of the Company. There are no controversies pending or overtly threatened between
the Company, on the one hand, and any of its Employees (or former Employees) or
any labor union or other collective bargaining unit representing or purporting
to represent any of its Employees, on the other hand. The Company is not a party
to, bound by, or subject to any collective bargaining agreement or other
Contract, written or oral, with any union representing or purporting to
represent the Company’s Employees. No union or other collective bargaining unit
or Employee organizing entity has been certified or recognized by Seller as
representing any of its Employees.

 

(v) No investigation, review, complaint or proceeding by any Government entity
or Employee or former Employee with respect to the Company in relation to any
actual or alleged violation of any Labor Laws is pending or, to the Knowledge of
Company, threatened, nor has the Company or Seller received any notice from any
Government entity indicating an intention to conduct the same.

 

(vi) Within the past five (5) years, the Company has not implemented any mass
layoff, plant closing, or other termination of employees that could implicate
the Worker Adjustment and Retraining Notification Act (WARN Act) or any similar
state or local Law.

 

(vii) The Company has identified in the Disclosure Schedule and provided to
Buyer all employment, change in control, severance, retention, termination,
non-competition, non-solicitation and other similar Contracts, arrangements or
policies, whether written or oral, between Seller and any individual other than
at-will employment arrangements but including all Contracts, arrangements or
policies that affect at-will Employees. The Company is in material compliance
with its obligations under all such Contracts.

 

(r) Contractor Matters. The Company has identified in the Disclosure Schedule
the name and contact information of each independent contractor, consultant,
freelancer or other service provider (i) utilized by the Company as of the date
hereof or (ii) utilized by the Company relating to the development, modification
or creation of any proprietary formulas for the Products within the three (3)
years immediately preceding such date (collectively, “Contractors”). A copy of
each Contract relating to the services any Contractor provides or provided to
the Business has been made available to the Buyer. To the Knowledge of Company,
no Contractor used by the Company is a party to, or is otherwise bound by, any
Contract or arrangement with any third party, including any confidentiality or
non-competition Contract, that in any way adversely affects or restricts the
performance of such Contractor’s duties for Seller. Each Contractor ever
retained by the Company to create, modify or develop with respect to the
proprietary formulas for the Products has executed a nondisclosure and
assignment-of-rights Contract for the benefit of the Company and the Company is
the owner of all rights in and to all Intellectual Property created by such
Contractor in performing services for the Company vesting all rights in work
product created in the Company. All individuals who have been treated by the
Company as independent contractors in the five (5) years immediately preceding
the date hereof were, to the Knowledge of Company, correctly classified as such
for purposes of the Code and all other applicable Laws.

 

  16 

   

  

(s) Employee Benefits.

 

(i) The Disclosure Schedule lists all Employee Benefit Plans maintained or
contributed to by the Company or under which the Company has or could have any
obligations (other than obligations to make current wage or salary payments or
sales commissions terminable on notice of thirty (30) days or less) or
liabilities, actual or contingent, whether or not legally binding, in respect of
any of the current or former officers, Employees or independent contractors of
the Company who provided services in respect of the Business or their dependents
or beneficiaries (individually referred to as a “Company Benefit Plan” and
collectively referred to as the “Company Benefit Plans”). The Company has
delivered or provided to Buyer true and complete copies of the plan documents,
as they may have been amended through the date hereof, for each company Employee
Benefit Plan, as well as, to the extent applicable, Forms 5500 and actuarial
valuations for the last three plan years, plan documents, trust agreements,
insurance Contracts, administrative services agreements, most recent
determination letters and other documents required under ERISA.

 

(ii) Each Company Benefit Plan has been established, maintained and administered
in accordance with its terms and in material compliance with all applicable
provisions of (including rules and regulations thereunder) ERISA, the Code and
other applicable Law, and neither the Company nor any “party in interest” or any
“disqualified person” with respect to any Company Benefit Plan has engaged in a
“prohibited transaction” within the meaning of Section 4975 of the Code or
Section 406 of ERISA with respect to any Company Benefit Plan. Each Company
Benefit Plan that is intended to be qualified within the meaning of Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service (or, if such plan is a prototype or volume submitter
plan document, such prototype or volume submitter plan document has received a
favorable opinion from the IRS that the form meets the tax qualification
requirements) to the effect that such Company Benefit Plan satisfies the
requirements of Section 401(a) of the Code and that its related trust is exempt
from taxation under Section 501(a) of the Code and there are no facts or
circumstances that could reasonably be expected to cause the loss of such
qualification or the imposition of Liability, penalty or Tax under ERISA, the
Code or other applicable Laws (including the rules and regulations under any of
them).

 

(iii) No Company Benefit Plan is, and neither the Company nor any of its ERISA
Affiliates has ever sponsored an Employee Benefit Plan that is or was, subject
to Title IV of ERISA. No Company Benefit Plan is, and neither the Company nor
any of its ERISA Affiliates has ever contributed, or been obligated to
contribute, to any “multiemployer plan” (within the meaning of Sections 3(37) or
4001(a)(3) of ERISA) under Subtitle E of ERISA.

 

  17 

   

  

(iv) The Disclosure Schedule identifies each Company Benefit Plan that is a
“non-qualified deferred compensation plan”, within the meaning of Section 409A
of the Code (each, a “Section 409A Plan”), and identifies each Section 409A Plan
in connection with which the Company or it successors may have Liability with
respect to Employees, Contractors or directors. No such plan has assets set
aside directly or indirectly in the manner described in Section 409A(b)(1) of
the Code or contains a provision that would be subject to Section 409A(b)(2) of
the Code. Each Section 409A Plan (i) was, since the date of the inception of
such Company Benefit Plan, (or since January 1, 2005, if later) administered in
good faith compliance with the requirements of Section 409A of the Code and
applicable guidance issued thereunder, (ii) has been, since the date of
inception of such Company Benefit Plan (or since January 1, 2005, if later),
administered in compliance, in all material respects, with the requirements of
Section 409A of the Code and the final regulations issued and outstanding
thereunder. In the event of an audit by the IRS of either the Company or any
individual participating in such Company Benefit Plan, the additional Tax
described in Section 409A(a)(1)(B) would not be assessed against any such
participant with respect to benefits due or accruing under such Company Benefit
Plan.

 

(v) Except as identified in the Disclosure Schedule, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (either alone or in combination with another event): (i) result in
any payment becoming due, or increase the amount of any compensation due, to any
Employee; (ii) increase any benefits otherwise payable under any Company Benefit
Plan; or (iii) result in the acceleration of the time of payment or vesting of
any such compensation or benefits.

 

(vi) The Company does not currently sponsor any Company Benefit Plan that is
intended to be qualified within the meaning of Section 401(a) of the Code,
including but not limited to any 401(k) plan. Company Employees are currently
able to participate in a 401(k) plan sponsored by a professional employer
organization (TriNet Group, Inc., or one of its affiliates), subject to the
terms of such plan.

 

(t) Environmental and Safety Matters. The Company has complied in all material
respects and is in material compliance with all Environmental Laws, including
but not limited to all Permits required by Environmental Laws for the conduct of
the business operations of the Company and the disposition of all hazardous
materials in accordance with all applicable Environmental Laws. The Company has
not received any outstanding and unresolved written or oral notices, reports or
other information regarding any actual or alleged violation of Environmental
Laws by the Company, or any Liabilities or potential Liabilities, including any
remedial obligations, relating to any of them or their facilities arising under
Environmental Laws. The Company is not a potentially responsible party under the
federal Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or any analogous state, local or foreign applicable Laws
arising out of events occurring prior to the Closing Date. To the Knowledge of
Company, no facts, events or conditions relating to the past or present
facilities, properties or operations of the Company, or any geologically or
hydrologically adjoining properties, shall prevent, hinder or limit the
Company’s continued compliance with Environmental Laws, give rise to any
remedial obligations of the Company pursuant to Environmental Laws, or give rise
to any other Liabilities of the Company pursuant to Environmental Laws,
including, without limitation, any relating to onsite or offsite releases or
threatened releases of hazardous materials, personal injury, property damage or
natural resources damage. To the Knowledge of Company, there have not been in
the past and are not now any underground tanks or underground improvements,
including treatment or storage tanks, sumps, or water, gas or oil wells;
polychlorinated biphenyls; or asbestos or asbestos-containing materials at, on
or under any of the Leased Real Property. The Company has delivered to Buyer
true and complete copies and results of any reports, studies, analyses, tests,
or monitoring possessed or initiated by the Company pertaining to hazardous
materials in, on, under, or migrating to or from any of the Leased Real
Property, or concerning compliance by the Company, or any other Person for whose
conduct the Company is or may be held responsible, under Environmental Law.

 

  18 

   

  

(u) Real Property. The Disclosure Schedule identifies the address of each leased
real property of the Company (the “Leased Real Property”). Seller has provided
to Buyer a true and complete copy of all leases and subleases (including all
amendments, extensions, renewals, Guarantees and other Contracts with respect
thereto) for each such Leased Real Property (the “Leases”), and in the case of
any oral Lease, a written summary of the material terms of such Lease. With
respect to each of the Leases except as disclosed pursuant to the Disclosure
Schedule: (i) to the Knowledge of Company, such Lease is legal, valid, binding,
enforceable and in full force and effect; (ii) the transactions set forth in
this Agreement do not require the consent of any other Person to such Lease, or
such consent has been obtained, shall not result in a breach of or default under
such Lease, or otherwise cause such Lease to cease to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
Closing; (iii) Seller’s possession and quiet enjoyment of the Leased Real
Property under such Lease has not been disturbed, and there are no disputes with
respect to such Lease; (iv) the Company, and any other party to the Lease, is
not in breach or default under such Lease, and no event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease; (v) no security deposit
or portion thereof deposited with respect to such Lease has been applied in
respect of a breach or default under such Lease which has not been redeposited
in full; (vi) the Company does not owe, or shall owe in the future, any
brokerage commissions or finder’s fees with respect to such Lease; (vii) the
other party to such Lease is not an Affiliate of, and otherwise does not have
any economic interest in, the Company; (viii) the Company has not subleased,
licensed or otherwise granted any Person the right to use or occupy such Leased
Real Property or any portion thereof; (ix) the Company has not collaterally
assigned or granted any other security interest in such Lease or any interest
therein; (x) there are no Liens on the estate or interest created by such Lease;
and (xi) to the Knowledge of Company, all buildings, structures, improvements,
fixtures, building systems and equipment, and all components thereof, included
in the applicable Leased Real Property are in good condition and repair
(reasonable wear and tear excepted). The Company does not own any real property,
nor has it ever owned any real property.

 

(v) Affiliate Transactions. Except as identified in the Disclosure Schedule, to
the Knowledge of Company, no shareholder, officer, director, member or Affiliate
of a Seller or any individual related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest, is a party to any Contract or transaction with Seller or
has any interest in any real, tangible or intangible asset or property used by
Seller.

 

(w) Customer and Vendor Relations. The Disclosure Schedule identifies a correct
and complete list of the names of the top ten (10) Customers and Vendors and the
amount of net revenues to or purchases from each such Customer or Vendor during
the each of the 2013 and 2014 fiscal years and the period ended as of September
30, 2015 (each a “Key Relationship”). The Company maintains commercially
reasonable relations with each of its Key Relationships and no event has
occurred that would reasonably be expected to affect materially and adversely
the Company’s relations with any Key Relationship. Except as disclosed pursuant
to the Disclosure Schedule, no Customer or Vendor has during the last twelve
(12) months cancelled, terminated, materially decreased the rate of, materially
altered the terms with respect to or, to the Knowledge of Company, made any
threat to cancel or otherwise terminate any of its Contracts with the Company or
to decrease its usage or supply of the Company’s services or products, excluding
for avoidance of doubt, discrete projects performed by the Company for
Customers, for which the Company’s services terminated solely by virtue of the
Company’s having completed the project to the Customers’ satisfaction. To the
Knowledge of Company, except as identified in the Disclosure Schedule no current
Customer or Vendor may terminate or materially alter its business relations with
the Company, either as a result of the transactions contemplated hereby or
otherwise.

 

  19 

   

  

(x) Product and Service Warranties; Adverse Events. Except as set forth in the
Disclosure Schedule, the Company has made no express warranty or Guarantee to
any Customer (or end user of the Company’s goods) as to services or goods
provided by the Company. There is no pending or, to the Knowledge of Company,
threatened claim alleging any breach of any warranty or Guarantee. The Company
does not have any Liability under any such a warranty or Guarantee that would
reasonably be expected to result in Liability to the Company, individually or in
the aggregate, in excess of $10,000. There have not been any Material Adverse
Events with respect to the Products or the Business.

 

(y) Guaranties. The Company is not a guarantor or otherwise liable for any
liability, indebtedness or other obligation of any other Person.

 

(z) Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Disclosure Schedules or any other
document, certificate or other instrument delivered to or to be delivered by or
on behalf of the Company pursuant to this Agreement, contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.

 

(aa) Inventory. All inventory of the Company, whether or not reflected in the
Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete,
damaged, defective or slow-moving items that have been written off or written
down to fair market value or for which adequate reserves have been established.
All such inventory is owned by the Company free and clear of all encumbrances,
and no inventory is held on a consignment basis. The quantities of each item of
inventory are not excessive, but are reasonable in the present circumstances of
the Company.

 

(bb) Contracts; Agreements.

 

(i) Except as disclosed in the Disclosure Schedule, the Company is not a party
to or bound by:

 

1.any customer, license, sale, distribution, commission, marketing, agent,
franchise, technical assistance or similar Contract relating to or providing for
the marketing and/or sale of products or services to which the Company is a
party or by which it is otherwise bound;     2.any Contract involving the
license of any patent, copyright, trade secret or other proprietary right
constituting Intellectual Property to or from the Company;

 

  20 

   

  

3.any Contract providing for the development of any software, content (including
textual content and visual, photographic or graphics content), technology or
intellectual property for (or for the benefit or use of) use by the Company, or
providing for the purchase by or license to (or for the benefit or use of) it of
any hardware, software, content (including textual content and visual,
photographic or graphics content), technology or intellectual property, which
hardware, integrated circuits, software, content, technology or intellectual
property is in any manner used or incorporated (or is contemplated by it to be
used or incorporated) in connection with any aspect or element of any product or
service provided by or technology used by the Company;     4.any agreement,
contract or commitment relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise);    
5.(A) any agreement relating to Indebtedness or (B) any mortgages, indentures,
loans or credit agreements, security agreements or other agreements or
instruments relating to indebtedness;     6.any joint venture or partnership or
other similar agreement;     7.any agreement with any Affiliate of the Company,
with any director or officer of the Company, or with any “associate” or any
member of the “immediate family” (as such terms are respectively defined in
Rules 12b-2 and 16a-1 of the 1934 Act) of any such director or officer, other
than employment, invention assignment and equity-related agreements provided to
Buyer;     8.any employment or consulting agreement, contract or commitment with
an employee or individual consultant or salesperson or consulting or sales
agreement, contract or commitment with a firm or other organization not
otherwise disclosed on the Disclosure Schedule or not cancellable on thirty (30)
days notice or less without penalty;     9.any agreement or plan, including,
without limitation, any stock option plan, stock appreciation rights plan or
stock purchase plan, any of the benefits of which will be increased, or the
vesting of benefits of which will be accelerated, by the occurrence of any of
the transactions contemplated by this Agreement or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement not otherwise disclosed on the Disclosure
Schedule;     10.any other oral or written Contract or obligation that
individually has a value in excess of $15,000 or is otherwise material to the
Company or its businesses, operations, financial condition, properties or
assets.

 

  21 

   

  

(ii) Each agreement, contract, plan, lease, arrangement or commitment required
to be disclosed, and which would be required to be disclosed absent disclosure
elsewhere, pursuant to Section 4(bb)(i) above (each, a “Material Contract”) is a
valid and binding agreement the Company and is in full force and effect with
respect to the Company and, to the Knowledge of Company, each other party
thereto, and neither the Company, nor to the Knowledge of Company, any other
party thereto, is in default or breach in any material respect under the terms
of any such Material Contract, and, to the Knowledge of Company, no event or
circumstance has occurred that, with notice or lapse of time or both, would
reasonably be expected to constitute any event of default thereunder. True and
complete copies of each such Material Contract have been provided to Buyer. The
Company has fulfilled all material obligations required pursuant to each
Material Contract to have been performed by the Company prior to the date
hereof.

 

(iii) Except in the ordinary course of business, no Person is renegotiating or
seeking to renegotiate, or, to the Knowledge of Company, has a right (absent any
default or breach of a Material Contract) pursuant to the terms of any Material
Contract to renegotiate, any material amount paid or payable to the Company
under any Material Contract or any other material term or provision of any
Material Contract. The Company has not received any written indication or, to
the Knowledge of the Company, verbal indication of an intention to terminate or
renegotiate the terms of any of the Material Contracts by any of the parties to
any of the Material Contracts.

 

(cc) Trust. No representation or warranty by the Trust contained in this
Agreement, and no statement contained in the Disclosure Schedules or any other
document, certificate or other instrument delivered to or to be delivered by or
on behalf of the Trust pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading.

 

5. Representations And Warranties of the Trust. As a material inducement to
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, the Trust hereby represents and warrants to the Buyer that
the statements contained in this Section 5 are true and correct as of the date
hereof.

 

(a) Organization. The Trust is a statutory trust duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.
The Trust has provided to the Buyer duly executed copies of its organizational
and governing documents (collectively, the “Trust Documents”).

 

  22 

   

  

(b) Authorization and Validity of Agreement. The Trust has full power and
authority to carry out its purpose as now being conducted or contemplated and is
entitled to own, lease, or operate the assets it will own in accordance with
this Agreement. No consent, waiver, approval, order, or authorization of, or
registration, declaration, or filing with, any Governmental Entity or other
Person is required to be made or obtained by the Trust in connection with the
execution and delivery of this Agreement by the Trust, or the consummation by
the Trust of the transactions contemplated hereby, except for such consents,
authorizations, filings, approvals and registrations that, if not obtained or
made, would not have a Material Adverse Effect on the Trust. The Trust has all
requisite power and authority to enter into the Transaction Documents to which
it is a party and to carry out its obligations thereunder. The execution and
delivery of the Transaction Documents and the performance of the Trust’s
obligations thereunder have been duly authorized by all necessary trustee action
of the Trust, and no other proceedings on the part or in respect of the Trust is
necessary to authorize such execution, delivery and performance. The Transaction
Documents to which the Trust is a party have been duly executed by or on behalf
of the Trust and assuming due authorization, execution and delivery by the other
parties thereto constitute the valid and binding obligations of, and enforceable
in accordance with their respective terms against, the Trust, except as may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws of
general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity.

 

(c) No Conflict or Violation. The execution, delivery and performance by the
Trust of the Transaction Documents to which it is a party does not and will not
(i)(A) conflict with or result in a breach of the terms, conditions, or
provisions of, (B) constitute a default under (whether with or without the
passage of time, the giving of notice or both), (C) give any third party the
right to modify, terminate or accelerate any obligation under, (D) result in a
violation of, or (E) require any consent, exemption or other action by or notice
or declaration to, or filing with, any third Person or any Government Entity
pursuant to (1) any organizational documents of the Trust; (2) any provision of
law, rule or regulation, or any order, judgment or decree of any court or other
governmental or regulatory authority; or (3) any Contract, security agreement,
trust indenture or other agreement or instrument to which the Trust is a party
or by which the Trust is bound or to which any of the Trust’s properties or
assets is subject; (ii) result in the creation of any Lien or Tax upon the
equity or assets of Trust; or (iii) otherwise interfere in any material manner
with the Business.

 

(d) Governing Documents. The Trust Documents provide that the Equity
Consideration will be held by the Trust and not distributed to the Sellers for a
period of three (3) years from the Closing. The allocation scheme in the Trust
documents for disbursement and distribution of the Purchase Consideration is
identical in all respects to the current Certificate of Incorporation of the
Company, as amended, such that all Sellers will receive the identical portion of
the Purchase Consideration as would have been received had he Buyer paid the
Purchase Consideration directly to the Sellers, after adjust for any expenses of
the Trust and indemnification claims by Buyer.

 

(e) Assets. The assets held by the Trust, until such time as no further Royalty
Consideration is due, will consist solely of the Purchase Consideration and
remain free and clear of all Encumbrances.

 

(f) Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the Trust’s knowledge, threatened against
or by the Trust that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

  23 

   

  

(g) Status of Trust and Its Beneficiaries. (i) The Trust and its beneficiaries
have had an opportunity to discuss the business, management and financial
affairs of Buyer, have had access to, the management of Buyer, and have had the
opportunity to review the information set forth in Buyer’s public filings and
any other information requested by the Trust or any beneficiary, (ii) Buyer will
be relying upon the Trust’s representations and warranties set forth herein in
offering the Equity Consideration to it in its own right and for the benefit of
Sellers, and (iii) the Trust and its beneficiaries recognize that ownership of
the Equity Consideration involves substantial risks, including a risk of total
loss of the value of the Equity Consideration, and have taken full cognizance of
and understand all of the risk factors related to the ownership of the Equity
Consideration; (iv) the Trust and its beneficiaries have an adequate net worth
and means of providing for its current needs and possible contingencies to
sustain a complete loss in the Equity Consideration; and (v) the Trust and its
beneficiaries are able to receive the Equity Consideration by virtue of an
exemption to the 1933 Act.

 

(h) Acquisition for Sellers’ Account. This Agreement is made with the Trust in
reliance upon the Trust’s representations to Buyer, that the Equity
Consideration to be issued to and held by the Trust for the benefit of the
Sellers (in accordance with the terms of the Trust), was acquired for
investment, and not with a view to the sale or distribution of any part thereof
other than as permitted under the 1933 Act and that the Trust has no present
intention of selling, granting participation in, or otherwise distributing the
same other than what is permitted under the 1933 Act. Except as set forth in the
Trust Documents, the Trust does not have any contract, undertaking, agreement,
or arrangement with any person to sell, transfer or grant participations to such
person, or to any third person, with respect to the Equity Consideration.

 

(i) No Intention to Distribute. The Trust and its beneficiaries understand that
the Equity Consideration shares have not been registered under the 1933 Act on
the grounds that the sale provided for in this Agreement and the issuance of the
Equity Consideration is exempt from registration under the 1933 Act, and that
Buyer’s reliance on such exemption is predicated in part on the representations
set forth herein. The Trust and its beneficiaries realize that the basis for the
exemption may not be present if, notwithstanding such representations, the Trust
and its beneficiaries have in mind merely acquiring the Equity Consideration for
a fixed or determined period in the future, or for a market rise, or for sale if
the market does not rise. The Trust and its beneficiaries do not have any such
intention.

 

(j) No Registration. The Trust and its beneficiaries understand that the Equity
Consideration may not be sold, transferred or otherwise disposed of without
registration under the 1933 Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the shares or an
available exemption from registration under the 1933 Act, the Equity
Consideration must be held indefinitely. In particular, the Trust and its
beneficiaries are aware that the shares may not be sold pursuant to Rule 144
promulgated under the 1933 Act unless all of the conditions of that Rule are
met. Among the conditions for use of Rule 144 may be the availability of current
information to the public about Buyer. The Trust represents that, in the absence
of an effective registration statement covering the Equity Consideration shares,
it will not sell, transfer, or otherwise dispose of such shares except in a
manner consistent with its representations set forth herein.

 

  24 

   

  

(k) Brokers. Except for Creo Capital Advisors LLC, who was hired by the Company,
no broker, finder, or investment banker is entitled to any brokerage, finder’s,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller.

 

(l) Disclosure. No representation or warranty by the Trust contained in this
Agreement, and no statement contained in the Disclosure Schedules or any other
document, certificate or other instrument delivered to or to be delivered by or
on behalf of the Trust pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading.

 

6. Representations And Warranties of the Buyer. As a material inducement to
Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer hereby represents and warrants to Sellers and Trust
as follows:

 

(a) Corporate Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has all
requisite power and authority and all necessary governmental authority to own,
operate or lease the properties that it purports to own, operate or lease and to
carry on its businesses as now conducted. Buyer is duly qualified to do business
as a foreign company, and is in good standing in each jurisdiction where the
character of its properties owned, operated or leased or the nature of its
activities makes such qualification necessary. Buyer’s capitalization is
sufficient to satisfy is obligation to issue the Equity Consideration.

 

(b) Authorization and Validity of Agreement. Buyer has all requisite power and
authority to enter into the Transaction Documents and to carry out its
obligations thereunder. The execution and delivery of the Transaction Documents
and the performance of Buyer’s obligations thereunder have been duly authorized
by all necessary company action by Buyer, and no other proceedings on the part
of Buyer are necessary to authorize such execution, delivery and performance.
Each of the Transaction Documents has been duly executed by Buyer and, assuming
due authorization, execution and delivery by the other parties thereto,
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws of general application relating to or
affecting creditors’ rights generally and except for the limitations imposed by
general principles of equity.

 

(c) No Conflict or Violation. The execution, delivery and performance by Buyer
of the Transaction Documents (i) does not and will not violate or conflict with
any provision of the organizational documents of Buyer; (ii) does not and will
not violate any provision of law, rule or regulation, or any order, judgment or
decree of any court or other governmental or regulatory authority; (iii) does
not violate or will not result in a breach of or constitute (with due notice or
lapse of time or both) a default under, or give rise to any acceleration of
remedies or any right of termination under, any Contract, lease, sublease,
occupancy agreement, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which Buyer is a party or by which
Buyer is bound or to which any of Buyer’s properties or assets is subject,
except for such breaches, defaults and accelerations as would not have a
Material Adverse Effect on the ability of Buyer to consummate the transactions
contemplated hereby.

 

  25 

   

  

(d) Investment Purpose. Buyer is acquiring the Shares solely for its own account
for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 

(e) Litigation. There are no claims, Actions, suits, proceedings, complaints or
investigations pending or, to the knowledge of Buyer, threatened before any
federal, state, provincial, court or governmental or regulatory authority,
domestic or foreign, or before any arbitrator of any nature, brought by or
against the Buyer or any of its officers, directors, employees, agents or
Affiliates, involving, affecting or relating to the Buyer, its business, the
Equity Consideration, or the transactions contemplated by the Transaction
Documents. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

 

(f) SEC Documents; Financial Statements. (a) Since [December 31, 2012], Buyer
has filed with or furnished to the Securities and Exchange Commission (the
“SEC”) all reports, schedules, forms, statements and other documents required to
be so filed or furnished (the “Buyer SEC Documents”). All of the Buyer SEC
Documents (other than preliminary material), as of their respective filing
dates, complied as to form in all material respects with all applicable
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and, in each case, the rules and regulations
promulgated thereunder applicable to such the Buyer SEC Documents. None of the
Buyer SEC Documents at the time of filing contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
such statements have been modified or superseded by later Buyer SEC Documents.
As of their respective dates, the consolidated financial statements of Buyer
included in the Buyer SEC Documents complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by Form 10-Q of the
SEC) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly presented in all material respects in
accordance with the applicable requirements of GAAP, the financial position of
Buyer as of the dates thereof and the results of operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to notes
and to normal and recurring year-end audit adjustments). There are no
outstanding or unresolved comments from the SEC with respect to any of the Buyer
SEC Documents. Buyer and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply in all material respects with the requirements of the Exchange Act.
No stop order suspending the sale of the Buyer’s securities in any jurisdiction
has been issued within the previous year, and no investigation or proceeding for
that purpose has been commenced or is pending or threatened.

 

  26 

   

  

(g) Disclosure. No representation or warranty by the Buyer contained in this
Agreement, and no statement contained in the Buyer SEC Documents or any other
document, certificate or other instrument delivered to or to be delivered by or
on behalf of the Buyer pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading.

 

7. Post Closing Covenants.

 

(a) Noncompetition, Nonsolicitation and Nondisparagement.

 

(i) Noncompetition. Eisenberg acknowledge that (i) Buyer would not have entered
into this Agreement but for the agreements and covenants contained in this
Section 7; and (ii) the agreements and covenants contained in this Section 7 are
essential to protect the Business and are reasonable and appropriate in scope;
(iii) the Business is national in scope, and as such the “Territory” for
purposes of this Section 7 is the United States of America; and (iv) the
business of Buyer is worldwide in time, territory, scope and all other respects.
To induce Buyer to enter into this Agreement, Eisenberg covenants and agrees
that during the period commencing on the Closing Date and ending on the third
(3rd) anniversary of the Closing Date (the “Restricted Period”), Eisenberg shall
not (A) engage in any business or activity that competes with the Business in
the Territory; (B) render any services to any Person for use in competing with
Company in the Territory in connection with the Business; (C) have an interest
in any Person engaged in any business that competes with Buyer in the Territory
in connection with the Business, directly or indirectly, in any capacity,
including, without limitation, as a shareholder, officer, director, principal,
agent, trustee or consultant or any other relationship or capacity; or (D)
interfere with business relationships (whether formed heretofore or hereafter)
between Company and customers, suppliers or prospects of the Business; provided,
however, Eisenberg may own, directly or indirectly, solely as an investment,
securities of any Person which are publicly traded if Eisenberg (I) is not a
controlling Person of, or a member of a group which controls, such Person; and
(II) does not, directly or indirectly, own two percent (2%) or more of any class
of securities of such Person.

 

(ii) Employees of the Business. During the Restricted Period, Eisenberg shall
not, directly or indirectly, solicit or encourage any Employee or consultant
performing services in connection with the Business to leave the employment or
retention of the Company.

 

(iii) Customers of the Business. During the Restricted Period, Eisenberg shall
not, directly or indirectly, (i) persuade or attempt to persuade any customer,
prospective customer, client, prospective client, supplier or vendor of Company
not to hire or do business with Company or any successor thereto; or (ii)
solicit for himself or any Person other than Company, the business of any Person
who is a customer, client, supplier or vendor of Company, or was its customer or
supplier within one (1) year prior to the time of such solicitation to the
extent that such business is similar to the business conducted by such customer
or supplier with Company.

 

  27 

   

  

(iv) Confidential Information. From and after the Closing, Eisenberg shall keep
secret and retain in strictest confidence, and shall not use for the benefit of
himself or others, all confidential matters relating to the Business, the Buyer
or Company, including, but not limited to, “know how”, trade secrets, customer
lists, supplier lists, details of consultant and employment Contracts, pricing
policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, technical
processes, designs and design projects, processes, inventions, software, source
codes, object codes, systems documentation and research projects and other
business affairs (“Confidential Information”), and shall not disclose them to
anyone outside of Buyer and its Affiliates (including Company); provided,
however, this covenant shall not apply to any information which is or becomes
generally available to the public other than as a result of an improper
disclosure by Eisenberg. Eisenberg may disclose Confidential Information if
required to do so in any legally required government or securities filings,
legal proceedings, subpoena, civil investigative demand or other similar
process; provided, that the Eisenberg (i) provides Buyer with prompt notice of
such required disclosure so that Buyer may attempt to obtain a protective order,
(ii) cooperates with Buyer, at Buyer’s expense, in obtaining such protective
order, and (iii) only discloses that Confidential Information which it is
absolutely required to disclose as advised by counsel.

 

(v) Nondisparagement. After the Closing Date, Eisenberg will not disparage
Buyer, any of Buyer’s Affiliates (including Company) or any of such parties’
shareholders, directors, officers, employees or agents.

 

(vi) Tolling of Covenant Periods. The Restricted Period provided in this Section
7 shall not include and shall be extended beyond, any time during which
Eisenberg is failing to comply with any provision of this Section 7, as finally
determined by a court of competent jurisdiction or arbitrator, with respect to
such Party.

 

(vii) Blue Penciling. If any term or other provision of this Section 7 is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Section 7 shall nevertheless
remain in full force and effect. Upon determination that any term or other
provision is invalid, illegal, or incapable of being enforced, Eisenberg and
Buyer shall negotiate in good faith to, or the arbitrator making such a
determination shall, modify this Section 7 so as to effect the original intent
of Eisenberg and Buyer as closely as possible to the maximum extent allowed by
Law to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

(b) Employees. Buyer agrees to offer, or cause the Company to offer, continued
employment, on an “at will” basis to all the Employees as of the Closing,
including all management Employees, and if any such Employee accepts such offer
of employment, he or she shall become an employee of Buyer or Company, as
applicable, after the Closing Date (such Employees are referred to hereinafter
as the “Retained Employees”). Retained Employees shall be credited for past
service toward all benefits offered by Buyer or Company for purposes of
determining eligibility and benefit accrual.

 

(c) Securities Law Compliance. The Trust agrees that it will not transfer or
dispose of any of the Equity Consideration other than pursuant to an effective
registration statement under the Securities Act or a Rule 144 sale in compliance
with the terms of such Rule or pursuant to an exemption from the 1933 Act. Buyer
shall file and maintain such additional Buyer SEC Documents as may be necessary
such that the representations and warranties set forth in Section 6(f) continue
to remain true for all periods that the Equity Consideration is held by the
Trust or Sellers, and Buyer shall cooperate with the Trust (and any Seller
receiving a distribution of the any Equity Consideration) and any applicable
transfer agent, in the removal of any legend on the shares constituting the
Equity Consideration to permit the trade or liquidation thereof in the
marketplace as permitted under Rule 144 (as promulgated under the Securities Act
and in effect as of the applicable time), if requested by the Trust or
applicable Seller.

 

  28 

   

  

(d) Trust Operation. From and after the Closing, all undertakings and actions of
the Trust will carried out as set forth in this Agreement and the Trust
Documents.

 

(e) Return of Trust Property by Sellers. In the event the Trust distributes the
assets of the Trust to the Sellers in violation of this Agreement or the Trust
Documents, each Seller covenants to promptly return such assets to the Trust.

 

(f) Product Sales Information. Within thirty (30) days after the end of each
calendar quarter, Buyer will furnish to Trust, a complete and accurate written
statement in a form reasonably acceptable to Trust, certified by Buyer’s
authorized financial officer, showing the total number of Products (the volume
and sales of each Product expressed in dollars, volume, and SKUs) sold and
distributed by Buyer during the preceding calendar quarter. Buyer will keep at a
location within the continental United States, reasonably detailed, complete and
accurate books of account and records covering all transactions relating to the
Products. Upon at least five (5) Business Days prior notice to Buyer, Trust
and/or its authorized representatives will have the right, during regular
business hours, to examine and copy such books of account and records and all
other documents and material in the possession or under the control of Buyer
insofar as they relate to the Products sold in the last two (2) years, in order
to determine the accuracy of the periodic statements delivered or which should
have been delivered by Buyer to Trust as provided above. In the event such
examination indicates any under or overpayment of Royalty Consideration, an
appropriate credit or refund will be promptly issued. If any such examination
reveals an underpayment of Royalty Consideration, of more than five percent (5%)
of the amount paid by Buyer, or if such examination is in connection with
Buyer’s failure to deliver any periodic statement or pay any amounts due
hereunder, then Buyer will bear all costs and expenses incurred by Trust in
connection with the examination and collection of any such unpaid amounts
(including, without limitation, all reasonable attorney’s fees and expenses).
The full amount of any underpayment of Royalty Consideration, and related costs
and expenses will be due and payable upon demand by Trust. All books of account
and records of Buyer relating to the Products will be kept available for
inspection by or on behalf of Trust for at least two (2) years after the
expiration or termination of the seven-year Royalty Consideration period. All
information received, reviewed and copied by Trust or its representatives in
connection with or pursuant to this Section 7(f) shall be kept confidential and
not disclosed to any other Person.

 

(g) Adoption of Release. By its execution hereof, each of the Sellers hereby
agrees that it is bound by the terms of the Release Agreement attached as
Exhibit B, the terms of which are incorporated herein by this reference.

 

  29 

   

  

8. Indemnification.

 

(a) Indemnification with Respect to a Seller’s Breach.

 

(i) To the extent the assets of the Trust are sufficient but subject to Section
8(f), the Trust shall indemnify and save and hold the Buyer, any Affiliate of
the Buyer and their respective directors, officers, managers, employees,
successors, and assigns (the “Buyer Indemnitees”), harmless from and against any
and all damages, claims, demands, obligations, Liabilities, losses, costs,
expenses (including all reasonable attorneys’ fees and expenses of investigation
incurred by the Buyer Indemnitees in any Action or proceeding between a Seller
and the Buyer Indemnitees or between the Buyer Indemnitees and any other Person
or otherwise), deficiencies, interests, penalties, impositions, assessments and/
or fines (collectively, “Buyer Losses”), whether or not in connection with a
third-party claim, arising out of, resulting from, or related to (i) a breach of
any representation or warranty made by a Seller in this Agreement or the other
Transaction Documents to which a Seller is a party; or (ii) a Seller’s breach of
any covenant made by a Seller in this Agreement or the other Transaction
Documents to which such Seller is a party; or (iii) any Liability relating to
common law or statutory dissenter’s rights, appraisal rights, or any similar
rights of a Seller arising with respect to the transactions which are the
subject of this Agreement; provided that such indemnification shall not extend
to the Covenantors breach of Section 7(a), or the breach of any employment
agreement or the like to which a Seller may be a party.

 

(ii) To the extent the assets of the Trust are not sufficient to indemnify the
Buyer Indemnitees for any Buyer Losses under Section 8(a)(i) above, but subject
to Section 8(f), each Seller shall, severally but not jointly, indemnify and
save and hold the Buyer Indemnitees harmless from and against any and all Buyer
Losses whether or not in connection with a third-party claim, arising out of,
resulting from, or related to (i) a breach of any representation or warranty
made by such Seller in this Agreement or the other Transaction Documents to
which such Seller is a party; or (ii) such Seller’s breach of any covenant made
by a Seller in this Agreement or the other Transaction Documents to which such
Seller is a party; or (iii) any Liability relating to common law or statutory
dissenter’s rights, appraisal rights, or any similar rights of such Seller
arising with respect to the transactions which are the subject of this
Agreement; provided that such indemnification shall not extend to Eisenberg’s
breach of Section 7(a), or the breach of any employment agreement or the like to
which such Seller may be a party.

 

(b) Indemnification with Respect to the Company’s Breach.

 

(i) To the extent the assets of the Trust are sufficient, but subject to Section
8(f), the Trust shall indemnify and save and hold the Buyer Indemnitees,
harmless from and against any and all Buyer Losses, whether or not in connection
with a third-party claim, arising out of, resulting from or related to (i) the
Company’s breach of any representation or warranty made by the Company in this
Agreement or the other Transaction Documents to which the Company is a party; or
(ii) any Liability relating to common law or statutory dissenter’s rights,
appraisal rights, or any similar rights of a Seller arising with respect to the
transactions which are the subject of this Agreement or of any party other than
a Seller claiming to be a shareholder arising with respect to the transactions
which are the subject of this Agreement.

 

  30 

   

  

(ii) To the extent the assets of the Trust are not sufficient to indemnify the
Buyer Indemnitees for any Buyer Losses under Section 8(b)(i) above, but subject
to Section 8(f), each Seller shall, severally but not jointly, indemnify and
save and hold the Buyer Indemnitees harmless from and against any and all Buyer
Losses whether or not in connection with a third-party claim, arising out of,
resulting from, or related to (i) the Company’s breach of any representation or
warranty made by the Company in this Agreement or the other Transaction
Documents to which the Company is a party; or (ii) any Liability relating to
common law or statutory dissenter’s rights, appraisal rights, or any similar
rights of a Seller arising with respect to the transactions which are the
subject of this Agreement or of any party other than a Seller claiming to be a
shareholder arising with respect to the transactions which are the subject of
this Agreement.

 

(c) Indemnification with Respect to the Trust’s Breach. To the extent the assets
of the Trust are sufficient, but subject to Section 8(f), the Trust shall
indemnify and save and hold the Buyer Indemnitees, harmless from and against any
and all Buyer Losses, whether or not in connection with a third-party claim,
arising out of, resulting from or related to (i) the Trust’s breach of any
representation or warranty made by the Trust in this Agreement or the other
Transaction Documents to which the Trust is a party; or (ii) the Trust’s breach
of any covenant made by the Trust in this Agreement or the other Transaction
Documents to which the Trust is a party; or (iii) the Trust’s breach of the
Trust Documents.

 

(d) Indemnification by Buyer. Buyer shall indemnify and save and hold the
Sellers, the Trust, any Affiliate of a Seller or the Trust and their respective
directors, officers, managers, trustees, employees, advisors, successors, and
assigns (the “Seller Indemnitees”), harmless from and against any and all
damages, claims, demands, obligations, liabilities, losses, costs, expenses
(including all reasonable attorneys’ fees and expenses of investigation incurred
by the Seller Indemnitees in any Action or proceeding between the Buyer and the
Seller Indemnitees or between the Seller Indemnitees and any third party or
otherwise), deficiencies, interests, penalties, impositions, assessments and/ or
fines (collectively, “Seller Losses”), whether or not in connection with a
third-party claim, arising out of, resulting from or related to (i) Buyer’s
breach of any representation or warranty made by Buyer in this Agreement or the
other Transaction Documents to which the Buyer is a party, or (ii) Buyer’s
breach of any covenant made by Buyer in this Agreement or the other Transaction
Documents to which the Buyer is a party; or (iii) any Liability relating to
common law or statutory dissenter’s rights, appraisal rights, or any similar
rights of a shareholder of Buyer arising with respect to the transactions which
are the subject of this Agreement.

 

(e) Set-Off by Buyer. Amounts that (i) the Trust and the Buyer agree in writing
are due or (ii) upon a final determination by a court of competent jurisdiction
or arbitrator that such amounts are due to the Buyer Indemnities under Sections
8(a) , (b) and (c) may be satisfied by set-off by the Buyer Indemnities, at
their sole election, against any Royalty Consideration then due or to become due
in the future.

 

(f) Limitations. The indemnification provided for in Sections 8(a), (b) and (c)
shall be subject to the following limitations and provisions:

 

(i) The Trust and the Sellers shall not be liable to the Buyer Indemnitees for
indemnification (other than with respect to a claim for indemnification based
upon, arising out of, with respect to, or by reason of any inaccuracy in or
breach of a Fundamental Representation or fraud) until the aggregate amount of
Buyer Losses in respect of indemnification exceeds $50,000 (the “Basket”), in
which event Trust and the Sellers, as applicable, shall be required to pay or be
liable for the Buyer Losses in excess of the Basket in accordance with this
Section 8;

 

  31 

   

  

(ii) The Trust and the Sellers shall not be liable to the Buyer Indemnitees for
indemnification (other than with respect to a claim for indemnification based
upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of a Fundamental Representation or fraud) for any Buyer Losses that, in
the aggregate, are in excess of fifty percent (50%) of the Purchase
Consideration.

 

(iii) The Trust shall not be liable to the Buyer Indemnitees for indemnification
(other than with respect to a claim for indemnification based upon, arising out
of, with respect to, or by reason of fraud) for any Buyer Losses that, in the
aggregate, are in excess of the Purchase Consideration.

 

(iv) Each Seller shall not be liable to the Buyer Indemnitees for
indemnification (other than with respect to a claim for indemnification based
upon, arising out of, with respect to, or by reason of fraud) for any Buyer
Losses that, in the aggregate, are in excess of the Purchase Consideration
received by such Seller through distributions from the Trust.

 

(v) All claims for indemnification shall be paid either from the Equity
Consideration or the set-off in Section 8(e), if elected by Buyer, unless the
Trust elects to pay such claim in cash. For purposes of the foregoing each share
of Equity Consideration will be valued at the greater of $0.85, or its Fair
Market Value on the date the claim is paid. For purposes hereof, the Fair Market
Value means, as of any particular date, (A) the volume weighted average of the
closing sales prices of a security of the type that comprises the Equity
Consideration for such day on all domestic securities exchanges on which such
security may at the time be listed, (B) if there have been no sales of such
security on any such exchange on any such day, the average of the highest bid
and lowest asked prices for such security on all such exchanges at the end of
such day, (C) if on any such day such security is not listed on a domestic
securities exchange, the closing sales price of such security as quoted on the
Financial Industry Regulatory Authority OTC Bulletin Board electronic
inter-dealer quotation system (the “OTC Bulletin Board”), the OTC Markets Group
Inc. electronic inter-dealer quotation system, including OTCQX, OTCQB and OTC
Pink (the “Pink OTC Markets”) or similar quotation system or association for
such day or (D) if there have been no sales of such security on the OTC Bulletin
Board, the Pink OTC Markets or similar quotation system or association on such
day, the average of the highest bid and lowest asked prices for such security
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association at the end of such day; in each case, averaged over twenty
(20) consecutive Business Days ending on the Business Day immediately prior to
the day as of which “Fair Market Value” is being determined, and (ii) “Business
Day” means any day, except a Saturday, Sunday or legal holiday, on which banking
institutions in the city of New York, New York, are authorized or obligated by
law or executive order to close; provided, that if such security is listed on
any domestic securities exchange, the term “Business Day” as used herein means
Business Days on which such exchange is open for trading. If at any time a
security is not listed on any domestic securities exchange or quoted on the OTC
Bulletin Board, the Pink OTC Markets or similar quotation system or association,
the market value of such security shall be the fair market value per share as
determined by mutual agreement of the Trust and Buyer; provided, that if the
Trust and Buyer are unable to agree on the market value per share of such
security within 14 calendar days, such market value shall be determined by a
nationally recognized investment banking, accounting or valuation firm jointly
selected by the Trust from a list of at least three (3) provided by the Buyer.
The determination of such firm shall be final and conclusive, and the fees and
expenses of such valuation firm shall be borne by the Party whose proposed
valuation is furthest from that reach by the firm.

 

  32 

   

  

(vi) Prior to or contemporaneously with, and as a condition to, pursuing any
claim for indemnification for Buyer Losses under this Section 8 against any
Seller or the Trust, a Buyer Indemnitee shall assert and pursue a claim for
recovery under any policy of insurance that provides coverage for such Buyer
Losses. Any recovery by a Buyer Indemnitee under such policy of insurance shall
offset and reduce the amount of Buyer Losses for which the Trust or any Seller
must indemnify the Buyer Indemnitee under this Section 8. To the extent any
Seller or the Trust pays a Buyer Indemnitee for any Buyer Losses or Buyer
exercises its right of set-off under Section 8(e) and the Buyer Indemnitee also
recovers under a policy of insurance for such Buyer Losses, the Buyer Indemnitee
shall promptly pay to the Trust or such Seller, as applicable, the amount (if
any) by which the total recovery by Buyer Indemnitee exceeds the amount of such
Buyer Losses.

 

(vii) To the extent such Buyer Losses arise from or were caused by acts or
omissions by any of the Buyer Indemnitees after the Closing. For purposes of
clarity, the limitation of this Section 8(f)(vii) shall not apply to any
products liability claims relating to inventory of the Products existing as of
the Closing and sold by the Company following the Closing in the ordinary course
of business and consistent with past practices.

 

(g) Survival. All representations, warranties, covenants and obligations
contained in this Agreement and the other Transaction Documents shall survive
the Closing for eighteen (18) months, except that: (i) all covenants and
agreements which by their terms contemplate performance after the Closing shall
survive the Closing indefinitely, unless specified otherwise by their terms;
(ii) for breaches of Sections 4(j) or 4(s), the survival shall be the applicable
statute of limitations; (iii) for breaches of any Fundamental Representations,
the survival period shall be indefinite; and (iv) for breaches based upon,
arising out of, with respect to, or by reason of fraud, the survival period
shall be the applicable statute of limitations. Notwithstanding the above, any
claim for indemnification made in accordance with this Section 8 prior to the
expiration of the applicable indemnification period set forth in this paragraph
shall survive until such matter is resolved.

 

(h) Exclusive Remedy. The indemnification afforded by this Section 8 shall be
the sole and exclusive remedy of the Seller Indemnitees and Buyer Indemnitees in
respect of claims for any misrepresentation, breach of warranty or
nonfulfillment or failure to be performed of any covenant or agreement contained
in this Agreement or the other Transaction Documents, except for (i) Eisenberg’s
breach of Section 7(a); (ii) the breach of any employment agreement or the like
to which a Seller may be a party; (iii) the Trust’s breach of any
representations, warranties, covenants or obligations contained in this
Agreement and the other Transaction Documents which by their terms contemplate
performance after the Closing; (iv) any Seller’s breach of the covenants in
Section 7(e); or (v) Buyer’s breach of the covenants in Section 7(f).

 

(i) Materiality. For purposes of determining the amount of Buyer Losses under
this Section 8, and not for purposes of determining whether or not a breach has
occurred, any inaccuracy in or breach of any representation or warranty shall be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty.

 

  33 

   

  

(j) Procedures for Indemnification.

 

(i) Notice of Claims. If any misrepresentation, breach of warranty or
nonfulfillment or failure to be performed of any covenant or agreement contained
in this Agreement or the other Transaction Documents occurs or is alleged and
either (i) a Buyer Indemnitee asserts that Trust or any Seller(s), has become
obligated to such Buyer Indemnitee pursuant to Section 8 hereof, or (ii) a
Seller Indemnitee asserts that Buyer, has become obligated to such Seller
Indemnitee pursuant to Section 8 hereof (“Direct Claim”), or if any suit,
Action, investigation, claim or proceeding is threatened, begun, made or
instituted by a third party (a “Third Party Proceeding”) as a result of which
the Trust or any Seller(s) may become obligated to a Buyer Indemnitee hereunder,
or Buyer may become obligated to a Seller Indemnitee, such Buyer Indemnitee or
Seller Indemnitee, as applicable, shall give written notice thereof to the Trust
or Buyer, as the case may be (the “Claims Notice”). For purposes of this Section
8(j) a Buyer Indemnitee or Seller Indemnitee sending a Claims Notice shall be
referred to as an “Indemnitee.” A failure or delay in providing a Claims Notice
shall not relieve Buyer, any Seller(s) or Trust of its indemnification
obligations under this Section 8 except to the extent that such Party is
materially prejudiced as a result thereof.

 

(ii) Response to Direct Claims. Any Seller(s), the Trust or Buyer as the
indemnifying party under this Section 8 (the “Indemnitor”) shall have thirty
(30) days after receipt of the Claims Notice for a Direct Claim to reject or
accept the claim as an indemnifiable claim under Section 8. If, within thirty
(30) days after receipt by the Indemnitor of such a Claims Notice, the
Indemnitor delivers notice to the Indemnitee containing a written objection to
the claim (or a portion thereof) by the Indemnitee, stating the nature of and
grounds for such objection in reasonable detail, then such claim (or portion
thereof) shall be deemed to be a “Disputed Claim” and such claim shall be
resolved in accordance with this Section 8(j). If, within thirty (30) days after
actual receipt by an Indemnitor of a Claims Notice for a Direct Claim,
Indemnitor delivers notice to the Indemnitee containing a written acceptance of
the claim, (or a portion thereof) then such claim (or portion thereof) shall be
deemed an indemnifiable claim under this Section 8 (the “Indemnifiable Claim”),
and unless such notice includes a reservation of rights, Indemnitor will be
conclusively deemed to have consented to recovery by the Indemnitee of the full
amount of Buyer Losses or Seller Losses, as applicable, subject to the
limitations set forth in the Section 8, as applicable.

 

(iii) Dispute Resolution. Any disputes arising under this Section 8 shall be
resolved as follows: (i) first, the Buyer and the Trust shall attempt in good
faith for thirty (30) days to resolve the dispute, and (ii) if the dispute
remains unresolved after such thirty (30) day period, the Buyer and the Trust
agree that either the Buyer or the Trust may file suit in any court or other
adjudicative body having jurisdiction pursuant to this Agreement in order to
resolve the dispute.

 

  34 

   

  

(iv) Third Party Proceeding. Indemnitor shall have twenty (20) days from receipt
of a Claims Notice for a Third Party Proceeding to provide the Indemnitee with
notice that it wishes to assume the defense in the Third Party Proceeding, in
which event the Indemnitee shall have the right to participate in the defense at
its own expense; provided, however, that the Indemnitee is hereby authorized
prior to and during such time to file any motion, answer or other pleading that
it shall deem necessary or appropriate to protect its interests and that is not
prejudicial to Indemnitor. If Indemnitor fails to give the Indemnitee timely
notice as provided herein, the Indemnitee shall have the right to defend against
such Third Party Proceeding. If Indemnitor assumes the defense in a Third Party
Proceeding, the Indemnitor shall not agree to any settlement, compromise or
discharge of a Third-Party Claim without the Indemnitee’s prior written consent,
which shall not be unreasonably withheld. If the Indemnitor does not assume the
defense of a Third-Party Claim, the Indemnitee shall be entitled to undertake
any settlement, compromise or discharge of such Third-Party Claim without the
Indemnitor’s prior consent. Notwithstanding anything herein to the contrary, an
Indemnitor shall not be entitled to assume control of the defense in a Third
Party Proceeding, and shall pay the reasonably documented fees and expenses of
legal counsel retained by the Indemnitee if: (i) Indemnitee reasonably believes
that an adverse determination of such claim could be detrimental to its
interests; (ii) Indemnitee reasonably believes that the Indemnitor lacks the
financial capability to pay any adverse monetary judgment being sought in the
Third Party proceeding; (iii) Indemnitee reasonably believes that a conflict of
interest exists or could reasonably arise which, under applicable principles of
legal ethics, could prohibit a single legal counsel from representing both the
parties in such proceeding, other than a conflict which may exist due to the
underlying nature of the duty to indemnify; (iv) a court of competent
jurisdiction rules that Indemnitor has failed or is failing to prosecute or
defend such claim; or (v) such claim seeks damages other than monetary damages.

 

(v) Consent to Jurisdiction. Notwithstanding any other provision of this Section
8, Indemnitor hereby consents to the nonexclusive jurisdiction of any court in
which an Action or claim in respect of a Third Party Proceeding is brought
against an Indemnitee for purposes of any claim that an Indemnitee may have
under this Agreement with respect to such Action or claim or the matters alleged
therein and agrees that process may be served on Indemnitor with respect to such
a claim anywhere in the world.

 

(vi) Indemnification Binds Successors and Assigns. All of the indemnification
rights of the Parties arising pursuant to this Section 8 shall survive any sale,
assignment or other transfer by a Party of all or part of their respective title
to or interest in all or part of the Transaction Documents and shall apply to
and bind each and every successor and assign of a Party hereto.

 

(vii) Fraud. For purposes of this Section 8, the term “fraud” shall only be
deemed to refer to willful and intentional misrepresentations or omissions made,
or intentional concealment performed, with the intent to deceive and shall not
be deemed to include negligent misrepresentation, omissions or similar claims.

 

9. Appointment of the Trust as Representative of Sellers.

 

(a) By approving this Agreement and the transactions contemplated hereby, each
Seller shall have irrevocably authorized, directed and appointed the Trust to
act as sole and exclusive agent, attorney-in-fact and representative of such
Seller, with full power of substitution with respect to all matters under this
Agreement and the transactions contemplated hereby, including, without
limitation, determining, giving and receiving notices and processes hereunder,
receiving distributions of the Purchase Consideration to or for the benefit of
Sellers, contesting and settling any and all claims for indemnification pursuant
to Article 8, resolving any other disputes hereunder, performing the duties
expressly assigned to the Trust hereunder and under the Trust Documents and
incur such other expenses as the Trust shall reasonably deem necessary or
prudent in connection with the foregoing.

 

  35 

   

  

(b) The Trust shall have the sole and exclusive right on behalf of each Seller
to take any action or provide any waiver, or receive any notice with respect to
any claims for indemnification under Article 8 and to settle any claim or
controversy arising with respect thereto. Any such actions taken, exercises of
rights, power or authority, and any decision or determination made by the Trust,
shall be absolutely and irrevocably binding on each Seller as if such Seller
personally had taken such action, exercised such rights, power or authority or
made such decision or determination in such Seller’s individual capacity, and no
Seller shall have the right to object, dissent, protest or otherwise contest the
same. Any action required to be taken by any Seller hereunder or any action that
any Seller, at its election, has the right to take hereunder, shall be taken
only by the Trust and no Seller acting on its own shall be entitled to take any
such action. After Closing, Buyer shall be entitled to deal exclusively with the
Trust on all matters relating to this Agreement and shall be entitled to rely
conclusively (without further evidence of any kind whatsoever) on any document
executed or purported to be executed on behalf of any Seller by the Trust, and
on any other action taken or purported to be taken on behalf of any Seller by
the Trust, as being fully binding upon such Seller. Notices or communications to
or from the Trust shall constitute notice to or from each Seller. Any decision
or action by the Trust hereunder, including any agreement between the Trust and
Buyer relating to the defense, payment or settlement of any claims for
indemnification hereunder, shall constitute a decision or action of any or all
Sellers, as applicable, and shall be final, binding and conclusive upon each
such Seller. No Seller shall have the right to object to, dissent from, protest
or otherwise contest the same. The provisions of this Section 9, including the
power of attorney granted hereby, are independent and severable, are irrevocable
and coupled with an interest and shall not be terminated by any act of any one
or Sellers or by operation of Law.

 

(c) The Trust may resign at any time; provided, however, in no event shall the
Trust resign without having first appointed a new representative to serve in the
same capacity and with the same authority as the Trust, who shall assume such
duties immediately upon the resignation or removal of the Trust. Notice of the
appointment of such new representative shall be sent to Buyer, such appointment
to be effective upon the later of the date indicated in such notice or the date
such notice is received by Buyer; provided, that until such notice is received,
Buyer shall be entitled to rely on the decisions and actions of the Trust as
described in Sections 9(a) and (b) above.

 

(d) The Trust shall not be liable to any Seller for actions taken pursuant to
this Agreement, except to the extent such actions shall have been determined by
a court of competent jurisdiction to have constituted gross negligence or
involved fraud, intentional misconduct or bad faith (it being understood that
any act done or omitted pursuant to the advice of counsel, accountants and other
professionals and experts retained by the Trust shall be conclusive evidence of
good faith).

 

10. Miscellaneous.

 

(a) Successors and Assigns. Any Party hereto may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Parties hereto; provided that this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the Parties hereto.

 

  36 

   

  

(b) Governing Law; Jurisdiction. This Agreement shall be construed, performed
and enforced in accordance with, and governed by, the laws of the State of North
Carolina, United States, without giving effect to the principles of conflicts of
laws thereof. The Parties hereto irrevocably consent to the jurisdiction of, the
federal and state courts of the State of North Carolina located in Wake County,
North Carolina for such purpose.

 

(c) Expenses. Except as otherwise provided herein, each of the Parties hereto
shall pay all its own expenses in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated hereby are
consummated.

 

(d) Severability. In the event that any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.

 

(e) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the Party to whom notice is to be
given, or (ii) on the day of delivery by Federal Express or similar overnight
courier or the Express Mail service maintained by the U.S. Postal Service, to
the Party as follows:

   

  If to Trust: [Insert Address]         Copy to: Smith, Gambrell & Russell, LLP
    Suite 3100, Promenade     1230 Peachtree Street, NE     Atlanta, Georgia
30309     Attention: John C. Ethridge, Jr.         If to Buyer: Synergy CHC
Corp.     865 Spring Street     Westbrook, ME 04092     Attn: President        
Copy to: Wyrick Robbins Yates & Ponton LLP     4101 Lake Boone Trail, Suite 300
    Raleigh, North Carolina 27607     Attention: W. David Mannheim

 

Any Party may change its address for the purpose of this Section by giving the
other Party written notice of its new address in the manner set forth above.

 

  37 

   

  

(f) Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the Parties hereto, or in the
case of a waiver, by the Party waiving compliance. Any waiver by any Party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

(g) Public Announcements. Sellers and the Trust shall not make any public
statement regarding this Agreement or the transactions contemplated herein
without Buyer’s prior written approval. Buyer shall provide a copy of any public
statement to the Trust prior to the information being made public.

 

(h) Entire Agreement. This Agreement, the exhibits and schedules hereto contains
the entire understanding between the Parties hereto with respect to the
transactions contemplated hereby and thereby and supersede and replace all prior
agreements and understandings, oral or written, with regard to such
transactions. All schedules and exhibits hereto and any documents and
instruments delivered pursuant to any provision hereof are expressly
incorporated herein and made a part of this Agreement as fully as though
completely set forth herein. This Agreement shall only be binding on the Parties
hereto upon execution and delivery of this Agreement by each of the Parties.

 

(i) Parties in Interest. Nothing in this Agreement is intended to confer any
rights or remedies under or by reason of this Agreement on any persons other
than the Parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement is intended to relieve or discharge the obligations or
liability of any third persons to any of the Parties hereto. No provision of
this Agreement shall give any third persons any right as a third party
beneficiary of this Agreement or provide any right of subrogation or Action over
or against a Party hereto.

 

(j) Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

(k) Counterparts. This Agreement may be executed in counterparts and via .pdf,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

 

(l) Fulfillment of Obligations. Any obligation of any Party to any other Party
under this Agreement, which obligation is performed, satisfied or fulfilled by
an Affiliate of such Party, shall be deemed to have been performed, satisfied,
or fulfilled by such Party.

 

(m) Remedies. Except as expressly provided in this Agreement, any Person having
any rights under any provision of this Agreement, including, without limitation,
Section 7, shall be entitled to enforce such rights specifically (without
posting a bond or other security) and to exercise all other rights granted by
Laws. Except as expressly provided in this Agreement, all such rights and
remedies shall be cumulative and non-exclusive, and may be exercised singularly
or concurrently. The Parties acknowledge that any breach of this Agreement may
cause substantial irreparable harm to the other Party. Therefore, this Agreement
may be enforced in equity by specific performance, temporary restraining order
and/or injunction. The rights to such equitable remedies shall be in addition to
all other rights or remedies which a Party may have under this Agreement or
under applicable law.

 

(n) Further Actions. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties shall
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefore under Section 8). Without limiting the
foregoing, after the Closing each Seller will furnish Buyer with such
information and documents in such Seller’s possession or under such Seller’s
control or that such Seller can execute or cause to be executed to further
evidence Buyer’s ownership of the Shares.

 



[Signature pages follow]

 

  38 

   

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

  /s/ Jordan Eisenberg   JORDAN EISENBERG         BREAKTHROUGH PRODUCTS, INC.  
      By: /s/ Jordan Eisenberg   Name: Jordan Eisenberg   Title: Chief Executive
officer         SYNERGY CHC CORP.         By: /s/ Jack Ross   Name: Jack Ross  
Title: Chief Executive Officer         URX ACQUISITION TRUST         By: /s/
Michael Valentino   Name: Michael Valentino   Title: Trustee

 

Signature Page to Stock Purchase Agreement - 1

 

   

   

  

[Form of Seller Signature Page]

 

Seller:

 

(USE THIS BLOCK IF AN INDIVIDUAL)

 

  (Signature)

 

Address:                

 

(USE THIS BLOCK IF AN ENTITY)

 

By:     Name:     Title:     Address:              

  

Signature Page to Stock Purchase Agreement - 2

 

   

   

 

 



 

 